Citation Nr: 1402808	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement by VA for the cost of unauthorized medical treatment provided by the Cleveland Clinic Hospital in Cleveland, Ohio on June 1, 2010.  


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to 1970.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a June 2010 decision of Cleveland VAMC, which denied payment for the reason being that this Veteran was not in receipt of VA care within the requisite 24-month period, which is an eligibility requirement under VA regulations.  In response, the Veteran submitted a notice of disagreement in October 2010 which also expressed a disagreement to the denial of payment for medical care received from April 24, 2010 through April 27, 2010, in addition to the June 1, 2010 date of treatment.  

The Board notes that the Veteran has only submitted evidence with respect to the June 1, 2010 date of treatment at the Cleveland Clinic and not for the other reported dates.  Furthermore, the Veteran indicated on his VA Form 9 Substantive Appeal that the appeal is limited to the June 1, 2010 date of treatment.  As such, reimbursement for treatment rendered in April is not before us for consideration.

There are no documents uploaded onto the Veterans Benefits Management System pertaining to this appeal.  An electronic folder on Virtual VA does not exist for this Veteran.


FINDINGS OF FACT

1. The Veteran is not service connected for any disability.

2. The Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

3. On June 1, 2010, the Veteran attended a neurology follow-up visit at the Cleveland Clinic Hospital in connection with a previous surgery to treat a intracerebral hemorrhage.  

4. The medical care received by the Veteran on June 1, 2010 at the Cleveland Clinic Hospital was not for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.



CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on June 1, 2010 at the Cleveland Clinic Hospital have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits, do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.   The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  In this case, VA provided a notice letter accompanying the June 2010 decision letter.

Pertinent Law & Analysis

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§  1725 and 1728 (West 2002 & Supp. 2012).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In light of the fact that the Veteran was not service connected for any disability, the applicable law in this case is 38 U.S.C. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 3.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-100 8.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110 ), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-100 8.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  (Note: In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)). 

As previously mentioned, this matter was denied by the VAMC based on the fact that the Veteran did not meet the requirement of having been enrolled in the VA health care system and receiving services within a 24 month period preceding the emergency treatment.  The law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000).  That presumption of regularity entitles the Board to rely on the summary of evidence indicated by the VAMC in making its decision.  Yet we recognize that the presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  No such evidence however has been received in this case.

We also note that in the statement of the case dated December 2010, the VAMC reconsidered its previous decision yet continued the denial based on a failure to satisfy 38 C.F.R. § 17.1002(c) - feasible availability of other VA or federal facilities.  

Even if assuming that all of the other aforementioned requirements of 38 C.F.R. § 17.1002 are met, the Board finds that the Veteran does not meet subsection (b) providing that the medical care must be for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.  

The Veteran reports that in April 2010, he suffered an intracranial hemorrhage and was taken to the Cleveland Clinic in critical condition.  He was in the neurological intensive care unit for several days until he was stabilized enough to be transferred to the step down unit of ICU.  After a couple of days, he was sent to the rehabilitation area of the Cleveland Clinic.  He was then transferred to a VA facility (Wade Park) at the end of the April 2010.  See October 2010 notice of disagreement.  Notes from the June 2, 2010 office visit at Cleveland Clinic hospital show that the Veteran was discharged for acute rehabilitation at Wade Park VA on April 27, 2010 and was discharged on May 18, 2010.  The Veteran explained that he received an appointment notice from the Cleveland Clinic for a neurology follow-up visit.  He indicated that when he spoke to a nurse practitioner at Wade Park VA, she encouraged him to keep the Cleveland Clinic appointment as she believed it was part of a "global fee" in connection with his surgery.  See VA Form 9.  Thus, the Veteran's understanding was that the June 1, 2010 visit was part of the original surgical services as a post-operative visit, and he did not expect to incur a separate charge.  

The Board finds that the preponderance of the evidence is against the Veteran's claim -- the evidence clearly indicates that the Veteran was stable as of June 1, 2010 as the neurology office visit was a scheduled post-operative, post-rehabilitation follow-up visit.  The June 1, 2010 physician's notes indicates that the Veteran was doing well with progressive improvements and that he was independent at home with his activities of daily living.  The evidence shows that the office visit was not as a result of an emergency or in response to an immediate medical emergency.  In fact, the Veteran's statements that this visit was strictly for follow-up purposes further illustrate this fact.  

Although the Board is sympathetic to the Veteran's financial situation, the law does not provide for equitable relief in this situation.  Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services.  The Board has no authority to disregard these requirements.  As such, the Board is compelled to conclude that the Veteran's reliance on faulty information is not relevant to the outcome of the case and that there was not a medical emergency on June 1, 2010.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Payment or reimbursement by VA for the cost of unauthorized medical treatment provided by the Cleveland Clinic Hospital in Cleveland, Ohio on June 1, 2010 is denied.




____________________________________________
	H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


